           Case 2:19-cv-05702-GJP Document 11 Filed 07/08/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARLON BRANDON,                          :
    Plaintiff,                           :
                                         :
      v.                                 :     CIVIL ACTION NO. 19-CV-5702
                                         :
TUCKER HOUSE,                            :
    Defendant.                           :

                                        ORDER

      AND NOW, this 8th day of July, 2020, upon consideration of Plaintiff Marlon

Brandon’s Amended Complaint and Affidavit (ECF Nos. 8 & 9), it is ORDERED that:

      1.       The Amended Complaint is DISMISSED WITHOUT PREJUDICE for

the reasons in the Court’s Memorandum.

      2.       Brandon may file a second amended complaint within thirty (30) days of

the date of this Order. Any second amended complaint must identify all defendants in

the caption of the second amended complaint in addition to identifying them in the body

of the second amended complaint and shall state the basis for Brandon’s claims against

each defendant. The second amended complaint shall be a complete document that

does not rely on the initial Complaint, Amended Complaint, or other papers filed in this

case to state a claim. When drafting his second amended complaint, Brandon should be

mindful of the Court’s reasons for dismissing the claims in his Amended Complaint as

explained in the Court’s Memorandum. Upon the filing of a second amended complaint,

the Clerk shall not make service until so ORDERED by the Court.

      3.       The Clerk of Court is DIRECTED to send Brandon a blank copy of this
           Case 2:19-cv-05702-GJP Document 11 Filed 07/08/20 Page 2 of 2




Court’s current standard form to be used by a self-represented litigant filing an

employment discrimination action bearing the above-captioned civil action number.

Brandon may use this form to file his second amended complaint if he chooses to do so.

      4.       If Brandon fails to file a second amended complaint in accordance with

this Order, his case may be dismissed without further notice for failure to prosecute.

                                         BY THE COURT:


                                         /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.
